EXHIBIT 32.01 CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Anthony Mason, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Worthington Energy, Inc. on Form 10-Q for the fiscal quarter ended September 30, 2012 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this Quarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Worthington Energy, Inc. By: /s/ ANTHONY MASON Date: November19, 2012 Name: Anthony Mason Title: ChiefExecutiveOfficer, Principal Financial Officer and Principal Accounting Officer
